Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 6/18/2020, 1/7/2021, 6/24/2021, 7/14/2021, 11/10/2021, 6/7/2022 and 7/5/2022 have been entered. 

Election
Applicant’s election without traverse of species of adult stem cells for type A, a chemical as the agent capable of inducing damage for type B in the reply filed on 3/7/2019 is acknowledged.  The requirement for species election for type C is hereby withdrawn. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 4-5, 8 and 11-12 (drawn to nonelected species) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.
Only claims 1-3, 6-7, 9-10 and 13-22 are presented for examination on the merits. 
Priority
This application is a DIV of 15/737,290 (filed 12/17/2017) PAT 10668109 which is a 371 of PCT/IL2016/050638 (filed 6/16/2016) which claims benefit of 62/181,394 (filed 6/18/2015).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 6-7, 9-10, 13-15 and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Lima (Bone Marrow Transplantation, 2008, 41:771-778).
De Lima teaches a method of conditioning a subject for transplantation (title and abstract).
For Claims 1, 6 and 19: the reference teaches a method comprising: (a) conditioning the subject by: (i) administering to the subject: a human being (page 772, right column, 6th full paragraph++, claim 19) a therapeutically effective amount of an agent: busulfan/BU (page 773, right column,3rd full paragraph, line 4++) same agent as claimed therefore is capable of inducing damage to the tissue of interest results in proliferation of resident stem cells; and (ii) subjecting said subject to an agent: busulfan (page 773, right column, 3rd full paragraph, line 7) which ablates said resident stem cells; and (b) transplanting the ex vivo differentiated progenitor cells (which is inherently capable of regenerating a structural/functional tissue, claim 6) in suspension to said subject (page 773, right column, 4th full paragraph, line 4++).
For Claims 2-3: the reference teaches said ex vivo differentiated progenitor cells are from human progenitor/adult stem cells: cord blood derived cells (page 772, left column, 1st full paragraph, line 2++).
For Claim 7: the reference teaches said subject has a malignant disease: such as ALL/acute lymphoblastic leukemia (page 773, right column, 3rd full paragraph++).
For Claim 9: the reference teaches said tissue of interest is pulmonary tissue because the same agent busulfan will induce damage to and ablates pulmonary tissue (page 773, right column,3rd full paragraph, line 4++).
For Claims 10, 13-15 and 17: the reference teaches a chemical: Alkylating agent: busulfan (page 40, line 30++).
For Claim 18: the reference teaches said agent capable of inducing damage to said tissue is administered to the subject 2 days prior to said agent which ablates said resident stem cells because first dose of busulfan is administered on day -8 and followed by daily dose at day -6 (page 773, right column, 3rd full paragraph, lines 4 and 7).
For Claims 20-21: the reference teaches said transplanting is effected by intravenous route: infusion (page 773, right column, 4th full paragraph, line 4++).
For Claim 22: the reference further comprising treating the subject with an immunosuppressive regimen: fludarabine (page 773, right column, 3rd full paragraph, line 3++)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-3, 6-7, 9-10 and 13-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over de Lima in view of Burt (Bone Marrow Transplantation, 2004, 34:745-751).
De Lima teaches what is above as applied.
De Lima does not explicitly teach said partial body irradiation or TBI comprises a single or fractionated irradiation dose within the range of 1-7.5 Gy as recited in claim 16. 
Burt teaches method of conditioning a subject in need of transplantation comprising: use of total body irradiation at dose of 4 Gy (page 749, left column, 2nd paragraph, line 1++), wherein Burt also discusses TBI based conditioning regimen works better in auto immune disease.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to optimize the conditioning regimens including the use of irradiation for transplant patients.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the references teach method of conditioning and transplanting progenitor cells and Burt teaches the use of TBI as an alternative that works better for autoimmune disease (page 749, left column, 2nd paragraph, line 23++). In addition, it would have been obvious for one of ordinary skill in the art to substitute busulfan as taught by de Lima as ablate agent with TBI at proper dose for expected success of conditioning patient for transplantation because Burt teaches TBI and busulfan are functional equivalent in terms of transplantation conditioning regimen.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including treating/conditioning human subject with irradiation, which is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 15, 19, 22, 24, 32-34 and 38-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 18 and 21-24 of USPN 9833482. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method of conditioning and transplanting to human subject progenitor cells, whereas the patent directs to cells from fetal pulmonary tissue while the application comprises adult tissue progenitor cells, therefore, the method of the instant application is rendered obvious of the patent.

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653